DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beyne et al (US 2018/0068984).


1. (Currently Amended) A semiconductor device, comprising: 
a substrate (Fig.6 J (1a-d) [0055]; 
a conductive feature (Fig.6K (62) [note annotated drawing below]) disposed in the substrate and comprising: 
a first block having a uniform first dimension  (first block- see annotated drawing); 
a second block having a uniform second
a third block interposed between the first block and the second block and having varying thirdgradually decreasing from the uniform second dimension to the uniform first dimension along a direction from the second block to the first block (third block- see annotated drawing); 
an isolation liner (Fig.6J-6K (19) and [0065]) covering a periphery of the conductive feature; and a main component disposed in the substrate and around the first block [0076/0005].  

[AltContent: textbox (third block)][AltContent: textbox (First block)][AltContent: textbox (second block)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    498
    610
    media_image1.png
    Greyscale
 




2. (Currently Amended) The semiconductor device of claim 1, wherein the third dimension of the third block of the conductive feature gradually increases at positions of increasing distance from the first block, and gradually decreases at positions of increasing distance from the second block (Fig.6K).
  
3. (Original) The semiconductor device of claim 1, wherein the first block of the conductive feature has a first height, the second block of the conductive feature has a second height greater than the first height, and the third block of the conductive feature has a third height less than the first height (Fig.6K).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



8/27/22